                 1
                 2
                 3
                 4
                 5                                UNITED STATES DISTRICT COURT
                 6                                        DISTRICT OF NEVADA
                 7                                                   ***
                 8    KMI ZEOLITE, INC. et al.,                                Case No. 2:15-CV-2038 JCM (NJK)
                 9                                           Plaintiff(s),                       ORDER
               10             v.
               11     UNITED STATES DEPARTMENT OF THE
                      INTERIOR, et al.,
               12
                                                           Defendant(s).
               13
               14
                             Presently before the court is the matter of KMI Zeolite, Inc. v. United States Department of
               15
                      the Interior, et al., case number 2:15-cv-02038-JCM-NJK. On June 26, 2019, the court adopted
               16
                      Magistrate Judge Koppe’s report and recommendation, granted Nye County’s motion to enforce
               17
                      settlement, and dismissed defendant Nye County with prejudice. (ECF No. 175).
               18
                             There is nothing pending before the court, but it appears that a variety of claims remain
               19
                      unresolved in this case. Since this court’s order nearly a year ago, no party has filed any motions
               20
                      or otherwise acted to prosecute its respective claims.
               21
                             Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff fails to prosecute or
               22
                      to comply with these rules or a court order, a defendant may move to dismiss the action or any
               23
                      claim against it.” Fed. R. Civ. P. 41(b). Although this rule only references dismissal upon
               24
                      defendant’s motion, the Supreme Court in Link v. Wabash R. Co. held as follows:
               25
               26                    Neither the permissive language of the Rule—which merely
                                     authorizes a motion by the defendant—nor its policy requires us to
               27                    conclude that it was the purpose of the Rule to abrogate the power
                                     of courts, acting on their own initiative, to clear their calendars of
               28                    cases that have remained dormant because of the inaction or
                                     dilatoriness of the parties seeking relief. The authority of a court to

James C. Mahan
U.S. District Judge
                1                     dismiss sua sponte for lack of prosecution has generally been
                                      considered an ‘inherent power,’ governed not by rule or statute but
                2                     by the control necessarily vested in courts to manage their own
                                      affairs so as to achieve the orderly and expeditious disposition of
                3                     cases.
                4
                      Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962).
                5
                               The Supreme Court specifically affirmed “the power of courts, acting on their own
                6
                      initiative, to clear their calendars of cases that have remained dormant because of the inaction or
                7
                      dilatoriness of the parties seeking relief.” Id. at 630. Thus, Rule 41(b) authorizes district courts
                8
                      to sua sponte dismiss actions for failure to prosecute or to comply with court orders or the
                9
                      Rules. Pagtalunan v. Galaza, 291 F.3d 639, 640–43 (9th Cir. 2002);
              10
                               This power is also codified in this court’s local rules. Local Rule 41-1 provides that “[a]ll
              11
                      civil actions that have been pending in this court for more than 270 days without any proceeding
              12
                      of record having been taken may, after notice, be dismissed for want of prosecution by the court
              13
                      sua sponte or on the motion of an attorney or pro se party.” LR 41-1.
              14
                               Accordingly,
              15
                               IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the parties shall file a
              16
                      dispositive motion, stipulation to dismiss, or other appropriate motion within seven (7) days of this
              17
                      order.
              18
                               IT IS FURTHER ORDERED that the parties shall—if they do not file a dispositive motion,
              19
                      stipulation to dismiss or other appropriate motion—file a status report and show cause why this
              20
                      matter should not be dismissed in its entirety within seven (7) days of this order.
              21
                               DATED February 21, 2020.
              22
                                                                     __________________________________________
              23                                                     UNITED STATES DISTRICT JUDGE
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
